Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 1, 3-5, 8, 10-11, 13, 16-19 the meaning of the term “communication” is unclear.  For example, in claim 1, Applicants have not particularly pointed out how the memory chip communicates with the smart chip.
Claims 2, 9, 14-15 and 20 are rejected as being depended on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2007/0252263 to Jow.
Regarding claim 1, Jow illustrates in at least figures 2-6 with associated text:
A method comprising:
attaching a smart chip 30 to a carrier 10; and
attaching a memory chip 20, 22 to the carrier and connecting the memory chip in communication with the smart chip, wherein the memory chip has a larger footprint than the smart chip, overlies the smart chip, and is attached to the carrier by connections 24, 25 around the periphery of the smart chip.
Regarding claim 8, Jow illustrates in at least figures 2-6:
A tetherless apparatus comprising:
a carrier 10;
a smart chip 30 that is attached to the carrier; and
a memory chip 20, 22 that is attached to the carrier and is connected in communication with the smart chip, wherein the memory chip has a larger footprint than the smart chip, overlies the smart chip, and is attached to the carrier by connections 24, 25 around the periphery of the smart chip.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 9 are rejected under 35 USC § 103 as being unpatentable over Jow as applied to claims 1 and 8 above, and further in view of US Patent Application Publication No. 2001/0011766 to Nishizawa et al. (hereinafter “Nishizawa”).
Regarding claims 2 and 9, Jow is discussed above, it does not specifically show attaching a lid to the carrier, wherein the lid covers the memory chip and the smart chip.  Nishizawa illustrates in figure 6 attaching a lid 56 to the carrier 1, wherein the lid covers the memory chip 34a, 34b and the smart chip 33.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Jow to have a lid for protecting the device.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.


Claims 3-4, 10-11 and 14 are rejected under 35 USC § 103 as being unpatentable over Jow as applied to claims 1 and 8 above, and further in view of US Patent Application Publication No. 2015/0137148 to Wong.
Regarding claims 3, Jow is discussed above, it does not specifically show attaching a light emitting diode to the carrier and connecting the light emitting diode in communication with the smart chip.  Wong illustrates in figures 1A-1D attaching a light emitting diode 32 to the carrier 16, 40 and connecting the light emitting diode in communication with the smart chip 12.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Jow to have a light emitting diode.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 4, Wong illustrates in figures 1A-1D connecting a photodiode 34 of the carrier 16, 40 in communication with the smart chip 12.
Regarding claim 10, Wong illustrates in figures 1A-1D a photodiode 34 that is formed in the carrier 16, 40 and is connected in communication with the smart chip 12 via the carrier.
Regarding claim 11, Wong illustrates in figures 1A-1D a light emitting diode 32 that is attached to the carrier 16, 40 and is connected in communication with the smart chip 12 via the carrier.
Regarding claim 14, Wong illustrates in figures 1A-1D an energy harvesting structure 34 formed in the carrier 16, 40  that is electrically connected to the smart chip 12.

Claims 5 and 13 are rejected under 35 USC § 103 as being unpatentable over Jow as applied to claims 1 and 8 above, and further in view of International Patent No. WO 2008031633 to Guttowski et al. (hereinafter “Guttowski”).
Regarding claims 5 and 13, Jow is discussed above, it does not specifically show connecting an antenna of the carrier in communication with the smart chip.  Guttowski illustrates in figure 1 connecting an antenna 23 of the carrier in communication with the smart chip 22.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Jow to have an antenna in communication with the smart chip.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

Claims 15-17 are rejected under 35 USC § 103 as being unpatentable over Jow as applied to claim 1 above, and further in view of US Patent Application Publication No. 20210106278 to Quinn et al. (hereinafter “Quinn”).
Regarding claim 15, Jow is discussed above, it does not specifically show the energy harvesting structure is electrically connected to an energy storage device that is removably attached to the carrier.  Quinn illustrates in figures 11-13 and discloses in paragraph [0047] and [0071]-[0072] the energy harvesting structure 204 is electrically connected to an energy storage device 212 that is removably attached to a carrier 120.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Jow to have an energy storage device.  The rationale for doing this is the 
Regarding claim 16, Quinn discloses in figures 11-13, paragraphs [0047] and [0071]-[0072] an energy storage device 212 that is removably attached to the carrier 120 and electrically connected to the carrier via a flex bridge 216.
Regarding claim 17, Quinn discloses in figures 11-13, paragraphs [0047], [0051] and [0071]-[0072] a light emitting diode 208 (LED) that is attached to the carrier 120 and is connected in communication with the smart chip (processing) via the carrier.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter once the 112 rejection is overcome:  
Regarding claims 18-20, the current prior art does not illustrate a photodiode, antenna or energy harvesting structure “in the carrier.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2018/0114800 to Pan illustrates the claimed invention except at least the memory chip has a larger footprint than the smart chip.




Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738